[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                        FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 11-11918                 FEBRUARY 8, 2012
                                                             JOHN LEY
                         Non-Argument Calendar                CLERK
                       ________________________

                   D.C. Docket No. 1:09-cv-02894-TCB



VALERIE DIAMOND,

                                                           Plaintiff-Appellant,

                                  versus

MORRIS, MANNING & MARTIN, LLP,


                                                         Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 8, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Appellant Valerie Diamond appeals the district court’s order granting

summary judgment in favor of Appellee Morris, Manning & Martin, LLP (MMM),

in her suit for retaliation brought pursuant to 42 U.S.C. § 1981 and Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-3(a). Diamond, an

African-American and former employee of MMM, alleged that she was placed on

probation and subsequently terminated because she complained to her paralegal

supervisor, Judith Nave, about Nave’s alleged discriminatory practice of assigning

preferential work projects to white paralegals. On appeal, Diamond argues the

district court erred in finding that she had not engaged in activity protected from

employer retaliation when she complained to Nave about the alleged

discrimination.

      We review a district court order granting summary judgment de novo,

“applying the same legal standards as the district court, and viewing all facts and

reasonable inferences therefrom in the light most favorable to the non-moving

party.” Houston v. Williams, 547 F.3d 1357, 1361 (11th Cir. 2008). Summary

judgment requires the movant to show that “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The nonmoving party cannot create a genuine issue of material fact




                                          2
through speculation or conjecture. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249-50 (1986).

      “To establish a claim of retaliation under Title VII or section 1981, a

plaintiff must prove that [she] engaged in statutorily protected activity, [she]

suffered a materially adverse action, and there was some causal relationship

between the two events.” Goldsmith v. Bagby Elevator Co., Inc., 513 F.3d 1261,

1277 (11th Cir. 2008) (citation omitted). A plaintiff engages in statutorily

protected activity when she opposes an employment practice that she has a good

faith, reasonable basis to believe is unlawful. Butler v. Ala. Dep’t of Transp., 536

F.3d 1209, 1213 (11th Cir. 2008) (citation and quotation omitted). “A plaintiff

must not only show that [s]he subjectively (that is, in good faith) believed that

[her] employer was engaged in unlawful employment practices, but also that [her]

belief was objectively reasonable in light of the facts and record presented.” Id.

(citation and quotation omitted). The reasonableness of a plaintiff’s belief that her

employer “engaged in an unlawful employment practice must be measured against

existing substantive law.” Howard v. Walgreen Co., 605 F.3d 1239, 1245 (11th

Cir. 2010) (citation omitted).




                                          3
       To establish a prima facie case of racial discrimination under Title VII or

§ 1981,1 a plaintiff must show that “(1) [she] belongs to a racial minority; (2) [she]

was subjected to adverse job action; (3) [her] employer treated similarly situated

employees outside [her] classification more favorably; and (4) [she] was qualified

to do the job.” Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997) (citations

omitted). Diamond argues that she reasonably believed Nave had violated Title

VII and § 1981 by distributing billable and otherwise desirable work projects to

white paralegals, while giving non-billable and problematic work projects to black

paralegals. In her deposition testimony, however, when asked whether Nave

assigned non-billable work to white paralegals, Diamond answered, “I don’t know

of the work that she assigned to white paralegals.” Diamond also conceded that

Nave could very well have assigned white paralegals non-billable and

“problematic” work. Without any knowledge of what work Nave assigned to

white paralegals, Diamond could not have reasonably believed that Nave

unlawfully discriminated against her by disproportionately distributing billable

and more desirable work to similarly situated white paralegals. Accordingly,




       1
          “Title VII and § 1981 have the same requirements of proof and utilize the same
analytical framework.” Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1325 n.14 (11th Cir.
2011). Diamond’s briefs do not identify any other possible anti-discrimination laws MMM
might have violated through Nave’s distribution of work projects.

                                              4
Diamond’s deposition testimony indicates she did not have an objectively

reasonable belief that Nave was engaged in unlawful racial discrimination.

      In addition to her deposition testimony, Diamond cites the affidavit of

Ludmilla Mikki Anglade, the other black paralegal at MMM under Nave’s

supervision, as establishing that her belief Nave discriminated against black

paralegals was objectively reasonable. Anglade states in the affidavit that “Nave

removed [Anglade] from work projects, on more than one occasion, and that [her]

projects were given to white Corporate Paralegals.” Anglade also states that she

received “large amounts of non-billable work from Ms. Nave, who controlled

workflow for the Corporate Paralegals.” Anglade does not, however, claim that

the work projects Nave took from her were billable or otherwise more desirable

than other work projects, nor does she claim that white paralegals did not receive

similar amounts of non-billable work from Nave. Nothing in Anglade’s affidavit

could give rise to an objectively reasonable belief that Nave engaged in unlawful

discrimination through the distribution of work projects.

      Diamond also argues that regardless of whether her complaint to Nave

constituted protected activity, the district court erred in failing to consider that she

subsequently made a separate complaint about Nave’s alleged discrimination to

Vanessa Goggans, MMM’s human resources partner. The communication to


                                           5
Goggans, Diamond contends, was protected, such that MMM should be held liable

for retaliating against her for it. Assuming Diamond timely raised the issue of the

complaint to Goggans, which MMM disputes, the complaint to Goggans – just like

the complaint to Nave – is statutorily protected from employer retaliation only if

Diamond’s belief that she was complaining about unlawful discrimination was

objectively reasonable. While Diamond repeatedly claims that her complaint to

Goggans “was indisputably an expression of statutorily protected activity,” she

fails to identify any evidence that would give rise an objectively reasonable belief

that MMM had engaged in unlawful discrimination.

      Accordingly, we find that the district court did not err in granting summary

judgment in favor of MMM on Diamond’s retaliation claim.

      AFFIRMED.




                                          6